On May 9,1996, it was the judgment of this Court that the defendant: A) In Cause No. DC 95-008(B), serve a suspended term of ten (10) years at the Montana State Prison; B) In Cause No. DC 96-028(A), serve a consecutive term of ten (10) years at the Montana State Prison, for a total term of incarceration of twenty (20) years, with ten (10) years suspended. The defendant is to be ineligible for parole until he completes the Criminal Thinking Errors and Moral Recognition Therapy (MRT) programs available at the Montana State Prison (or Boot Camp should he volunteer and be accepted) and follows all resulting recommendations to the satisfaction of his supervising officers and treatment providers. As conditions of his probation and parole, the defendant must comply with conditions as stated in the May 9, 1996 judgment. The defendant is to be given credit for one hundred twenty-two (122) days served in the Flathead County Detention Center pending final disposition in this matter. Given the number and nature of his probation violations, the defendant is not to be given credit for time otherwise served on probation in Cause No. DC 95-008(B).
On August 22, 1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 22nd day of August, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Richard J. Pellerin for representing himself in this matter.